COHALAN, J.
Plaintiff sued for rental due. Defendant, pleading payment, proved delivery of a large number of checks to plaintiff. When the plaintiff undertook to show that some of these, checks had been by him applied to an alleged prior indebtedness of defendant to himself, the testimony was excluded, on the objection that such testimony was not admissible in rebuttal. But the purpose of this evidence was merely to rebut the defendant’s affirmative proof of payment, and as such was perfectly proper.
Order reversed, and a new trial granted, with costs to appellant to abide the event. All concur.